Detailed Action
This action is in response to RCE filed on 01/25/2022. 
This action is in response to application filed on 07/14/2020 claiming priority to Japanese application no. JP2020-041700 filed on 03/11/2020.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claims 1-14 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 01/25/2022, Applicant amended claims 1-3, and 5-13.  Applicant argued against various rejections previously set forth in the Office Action mailed on 11/01/2021.  
In light of applicant’s amendments/remarks, all objections and/or 112 rejections to the claims set forth previously are withdrawn. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the processor is further configured to notify the user when  any text overlapping with the candidate for the item is present at a position different from the position  within a predetermined distance away from the accepted area in the    form to be processed” must be shown or the feature(s) canceled from the claim 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular claim 8 recites “wherein the processor is further configured to notify the user when any text overlapping with the candidate for the item is present at a position different from the position  within a predetermined distance away from the accepted area in the    form to be processed”.  Despite reviewing the specification, the examiner was unable to find support for the above limitations and/or combination of limitations.
Therefore, applicant is obligated to provide specifically where in the specification the above limitations are disclosed.  Furthermore, if the specification describes the 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-7, and 9-14 are rejected under 35 U.S.C 103 being unpatentable over Sridharan (US 2018/0181808 A1, referred herein after as D1) in of Noro et al. (US 2015/0286398 A1, referred hereinafter as D2) in view of Sumit Bansal (“How to Extract a Substring in Excel Using Formulas”, NPL, retrieved 03/17/2022, published 12/12/2016, pages 1-14, referred herein after as D3) 

As per claim 1, D1 discloses, 
A form processing apparatus comprising, (D1, title, abstract). 
obtain and display a form to be processed, (D1, abstract, 0039-0044 discloses extracting text data from forms based on form templates as reference, where the form templates are instance of the form where the form template is displayed to a user to select/designate fields to be extracted.).   
accept, from a user, an area filled in with text data, the area being included the form to be processed, (D1, abstract, 0039-0044 discloses extracting text data from forms based on form templates as reference, where the form templates are instance of the form, where the form template is displayed for a user to select/designate fields having certain data to be extracted (e.g. names etc.).).  
and extract a text located at a position [near] the accepted area as a candidate for an item, (D1, abstract, 0039-0044 discloses extracting text data from forms based on form templates as reference, where the form templates are instance of the for,  where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows text near an accepted area.).  
register the item in associated with the text data in the accepted area, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows text near an accepted area and system of D1 extracting such data.).  
D1 fails to expressly – extract a text located at a position within a predetermined distance. 
D2 (figure 6, 0048) discloses selecting an area filled in with text and display a text located (e.g. colored text) at a position having a predetermined positional relationship (e.g. overlaps selection tract) with the accepted area as a candidate for an item.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings
of D2 as noted above. This would have been obvious for the purpose of allowing user
to select content/text more finely for OCR and/or extraction/display as disclosed by D2 (0008-0010).
D1/D2 fail to expressly disclose - extract a text located at a position within a predetermined distance away from the accepted area as candidate for an item
D3 (page 3) user generating a formula to designate a accepted area as candidate for an item (e.g. “@”) and further formula including logic to extract a text located at a position (e.g. =LEFT(A2,FIND("@",A2)-1) within a predetermined distance 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose of allowing user to easily extract content from various cells or fields as disclosed by D3. 

	
	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the processor is further configured to display the candidate for the item such that the candidate is assigned a priority in accordance with at least one of a distance of the text from the area or a direction of the text relative to the area, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows display of text items near an accepted area, identifiers and in particular order, where fields are editable.  Additionally, see D2 (figure 6, 0048)).  

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processor is further configured to, in response to designation of a plurality of areas each of which is to be filled in with data to be extracted, collectively display candidates for the item, each of the candidates corresponding to one of the plurality of designated areas, (D1, abstract, 0039- 

As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
wherein the processor is configured to display identifiers, each for one of the plurality of areas, and display each of the identifiers in association with the candidate for the item corresponding to the area related to the identifier, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows display of text items near an accepted area and identifiers.  Additionally, see D2 (figure 6, 0048)).  

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processor is further configured to accept editing of the candidate for the item, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows display of text items near an  

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processor further is configured to, after displaying the candidate for the item, add another text designated by the user in the form to be processed as a new candidate for a new item, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate any number of or plurality of fields to be extracted, where figures 1, 3, clearly shows display of text items near an accepted area and identifiers, where fields are editable.).  

As per claim 7, the rejection of claim 5 further incorporated, D1 discloses,
wherein the processor further is configured to, after displaying the candidate for the item, add another text designated by the user in the form to be processed as a new candidate for a new item, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate any number of or plurality of fields to be extracted, where figures 1, 3, clearly shows display of text items near an accepted area and identifiers, where fields are editable.  Additionally, see D2 (figure 6, 0048)).  


As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processor is further configured to provide a mode for accepting the item from the user, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows display of text items near an accepted area and identifiers, where fields are editable.).  

As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processor is further configured to generate definition information indicating a positional relationship between the candidate for the item and the area, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of the form where the form template is displayed for to a user to select/designate fields to be extracted, where figures 1, 3, clearly shows display of text items near an accepted area and identifiers, where fields are editable.  Additionally, see D2 (figure 6, 0048)).  

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
wherein the processor is further configured to provide a function to edit the definition information, (D1, abstract, 0039-0044 discloses extracting text data from forms based form templates as reference, where the form templates are instance of 

As per claim per claims 12-13:
Claims 12-13 are medium and apparatus claims corresponding to apparatus claims 1 and are substantially same scope. 
Accordingly, claims 12-13 are rejected under the same rational as set forth for claim 1.  

As per claim 14, the rejection of claim 1 further incorporated, D1 discloses,
wherein the area is a closed area surrounded by borders, (D1, 0042 discloses rectangular borders.  Additionally, see D2 (figure 6, 0048)).  

Claims 8 are rejected under 35 U.S.C 103 being unpatentable over Sridharan (US 2018/0181808 A1, referred herein after as D1) in of Noro et al. (US 2015/0286398 A1, referred hereinafter as D2) in view of Sumit Bansal (“How to Extract a Substring in Excel Using Formulas”, NPL, retrieved 03/17/2022, published 12/12/2016, pages 1-14, referred herein after as D3) in view of Gaither et la. (US 2017/004662 A1, referred hereinafter as D4). 

As per claim 8:
The rejection of claim 1 further incorporated.
As noted above, D1/D2/D3 discloses wherein the processor is further configured to [extract] any text overlapping with the candidate for the item is present at a position within a predetermined distance away from the accepted area in the form to be processed; however, D1/D2/D3 fails to expressly disclose -to notify the user when any text overlapping with the candidate for the item is present at a position [is] different… in the form to be processed, 
D4 (0035) to notify (e.g. show field value) the user when any text overlapping with the candidate for the item is present at a position different… in the form to be processed    
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D4 as noted above.  This would have been obvious for the purpose of using to synonym fields name to retrieve and display appropriate data in a field as disclosed by D4. 


Response to Arguments
	Applicant’s arguments filed on 01/25/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144